Citation Nr: 1810549	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to disability rating in excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2012 rating decision, the RO denied entitlement to service connection for PTSD and depressive disorder NOS (not otherwise specified).  The Veteran submitted a January 2013 notice of disagreement specifically for PTSD/depression/anxiety.  The Board has recharacterized the issue involving service connection for a psychiatric disorder to include PTSD and depressive disorder NOS, as the scope of the psychiatric disorder claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The record was held open and additional evidence was submitted later that month.

Evidence has been received since the most recent statements of the case (SOCs) issued in May 2014 (psychiatric disorder) and August 2016 (hearing loss).  In light of the beneficial decision below, the psychiatric disorder claim need not be remanded for RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).  The evidence pertaining to the hearing loss rating will be considered by the RO in light of the remand for that issue.

FINDING OF FACT

The Veteran's depressive disorder NOS is related to service.


CONCLUSIONS OF LAW

The criteria for service connection for depressive disorder NOS have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Diagnoses of mental disorders are to conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125.  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

At the July 2017 Board hearing, the Veteran contended that his current psychiatric disorder is related to service, to include experiencing mortars being fired near him and witnessing the hosing down of dead bodies on the hangar deck.  Additionally, at the Board hearing, the Veteran's representative contended that a VA doctor provided a positive nexus opinion for depression.

The Veteran's service treatment records (STRs), to include an August 1970 separation exam, are negative for complaints, treatment, or diagnosis of a psychiatric condition.

Since service, the Veteran was afforded a VA psychiatric examination in October 2011 with a May 2012 addendum opinion.  The October 2011 examination report shows that the Veteran has no PTSD diagnosis, but he has a diagnosis of depressive disorder NOS.  The VA examiner opined that the Veteran's depressive disorder is less likely than not caused by or a result of his military service.

However, the same VA examiner provided a positive opinion with supporting rationale in May 2012, as contended by the Veteran's representative.  The examiner stated that the Veteran's depressive disorder NOS is at least as likely as not related to his self-reported difficulty with events in his military service.  The examiner explained that such opinion was based on review of additional Vet Center records as well as the examiner's experience in clinical assessment and evaluation of social and occupational impact of mental illness/emotional disturbance.

Although the Veteran specifically included PTSD as part of the claim, and there is some evidence of PTSD symptoms in the treatment records, the Board finds that the October 2011 VA examiner's explanation that the criteria for PTSD are not met is the most persuasive evidence as to whether the Veteran has PTSD.  Thus, service connection is not warranted for this specific psychiatric disorder.

However, the record does show that the Veteran has a diagnosis of depressive disorder NOS, and at the least, the question regarding nexus is in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that the evidence shows that this psychiatric disorder is related to service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for depressive disorder NOS.


ORDER

Service connection for depressive disorder NOS is granted.


REMAND

At the Board hearing, the Veteran first contended that his hearing loss had worsened over the years.  Then, he indicated that his hearing loss had not worsened since the last VA examination (August 2015), but that a rating higher than 10 percent for his hearing loss is warranted.  He also indicated that he underwent a hearing test on the day of the July 2017 Board hearing.  The evidence includes a VA audiology note dated July 19, 2017, stating that the results of a puretone threshold test were not significantly different from prior hearing test results.

However, the puretone threshold values were not included in this record.  Therefore, the Board finds that, while such record indicates at least some difference from the previous hearing tests, the current evidence of record does not provide the Board with sufficient information to adjudicate the appeal with regard to the claim for an increased disability rating for hearing loss.  In any case, given that there is some question as to the current severity of the Veteran's hearing loss, he should be afforded a new VA examination on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to address the current severity of his hearing loss.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


